Citation Nr: 1435023	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  12-20 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for liposarcoma of the right spermatic cord.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a prostate disorder.

4.  Entitlement to service connection for renal cancer.

5.  Entitlement to service connection for a respiratory disorder.

6.  Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to an effective date earlier than April 27, 2010, for the grant of service connection for PTSD.



REPRESENTATION

The Veteran is represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to June 1967.  

In July 2013, the Veteran testified before the Board sitting at the RO.  A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an effective date earlier is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Liposarcoma of the right spermatic cord is presumed to be related to exposure to herbicide agents during Vietnam service.

2.  The Veteran is diagnosed with essential hypertension, benign prostatic hypertrophy, renal-cell carcinoma, and asthma and dyspnea which are not herbicide-presumptive diseases and are not related to service, to include herbicide exposure therein.

3.  For the entire appeal period, PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal). 


CONCLUSIONS OF LAW

1.  Liposarcoma of the right spermatic cord is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).   

2.  Hypertension was not incurred in service and is not presumed to have been incurred in service.  §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).    

3.  A prostate disorder was not incurred in service and is not presumed to have been incurred in service.  §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

4.  Renal cancer was not incurred in service and is not presumed to have been incurred in service.  §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

5.  A respiratory disorder was not incurred in service and is not presumed to have been incurred in service.  §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

6.  The criteria for a 30 percent rating, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.129, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

The RO adjudicated and denied service connection for "testicular cancer," which is not an herbicide-presumptive disability.  See 38 C.F.R. § 3.307, 3.309(e).  However, the Veteran's hearing testimony and clinical records demonstrate that he did not have testicular cancer; rather, they show that he had a liposarcoma of the right spermatic cord (see January 2010 operative report).  Liposarcomas are among the diseases presumed to be associated with exposure to herbicide agents used in Vietnam.  See 38 C.F.R. § 3.307, 3.309.  The Board finds that the presumption of service connection is not rebutted in this case as there is no evidence tending to establish a non-service cause for the liposarcoma of the right spermatic cord.  Accordingly, the Board concludes that service connection for liposarcoma of the right spermatic cord is warranted.  

The Veteran is also seeking service connection for hypertension, renal cancer, a prostate disorder, and a respiratory disorder.  A review of the claims file reveals current diagnoses of essential hypertension, renal-cell carcinoma, benign prostatic hypertrophy, and asthma/dyspnea.  

The Veteran's assertion regarding these claims is that each condition is related to herbicide exposure in service.  He does not assert that any of the claimed conditions was diagnosed, treated, or noted in service.  Service treatment records reveal no reference to any of the claimed disorders.  When examined at service separation, the all pertinent systems were clinically normal.  His blood pressure was 136/72 and he specifically denied any history of asthma, high or low blood pressure, tumor growth, or cancer.  He has reported post-service dates of onset for each of the claimed disorders (see April 2010 VA Form 21-526).  Thus, there is no assertion as to direct service connection.  

There is also no assertion as to presumptive service connection for hypertension as a chronic disease manifest to a compensable degree within one year of service separation.  The Veteran has testified that he did not have high blood pressure in the service and that he was diagnosed with hypertension around 2000 (see November 2010 VA examination).  While he testified that his asthma began about one year after service separation, asthma is not among the chronic diseases subject to a presumption of service connection when manifest to a compensable degree within one year of service separation.  

In addition, a medical opinion was obtained in November 2010 which weighed against any relationship between hypertension and service.  The examiner diagnosed "essential" hypertension, which is defined as hypertension occurring without discoverable organic cause.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 909 (31st ed., 2007).  The use of the descriptor "essential" would naturally imply that the examiner did not intend any association with exposure to herbicide agents or any specific organic cause. 

Pertinent to the Veteran's assertions as to causation, essential hypertension, renal carcinoma, benign prostatic hypertrophy (enlargement), and asthma/dyspnea, as diagnosed in this case, are not among the diseases presumed to be associated with exposure to herbicide agents.  While ischemic heart disease is included, the regulations stipulate that the term ischemic heart disease does not include hypertension (see 38 C.F.R. § 3.309(e), note 2).  

While prostate cancer is also among the diseases presumed to be associated with exposure to herbicide agents, the Veteran has not been diagnosed with prostate cancer, but rather with enlargement of the prostate (see November 13, 2008 report of ACG, MD; November 2010 VA examination).  Accordingly, as there is no presumption applicable to the conditions diagnosed in this case, service connection for a prostate disorder, hypertension, renal cancer, and a respiratory disorder, on an herbicide-presumptive basis, is not warranted.  

Notwithstanding the lack of a presumption of service connection, the Board acknowledges that the Veteran is presumed to have been exposed to herbicide agents in Vietnam.  However, the Board finds that a preponderance of the evidence is against any relationship between his presumed exposure to herbicides and the onset of the diagnosed essential hypertension, renal-cell carcinoma, prostatic enlargement, or asthma/dyspnea.  

There is no medical opinion of record that purports to relate these conditions to herbicide exposure.  The Veteran has described his belief that there is such an association; however, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing the etiology of the particular disorders diagnosed in this case (essential hypertension, renal-cell carcinoma, prostatic enlargement, asthma/dyspnea) falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Board acknowledges the potential of a secondary or metastatic link between the Veteran's renal-cell carcinoma and his now service-connected liposarcoma; however, the November 2010 VA examiner specifically found that the right spermatic cord liposarcoma was "not connected to" renal cancer and prostate disorder.  He specifically noted that the liposarcoma and renal-cell carcinoma were independent primary tumors and there were no metastasis documented from either neoplasm.  The Board finds that the terminology "not connected" and "independent" reasonably encompass both causation and aggravation of the renal cancer by the liposarcoma.  The Veteran has not asserted that there is any relationship between the liposarcoma and any of the other disorders.  

There is also an assertion as conveyed in the Veteran's hearing testimony that hypertension might be associated with medication prescribed to treat his PTSD.  As noted above, he has been diagnosed with essential hypertension which is defined as hypertension occurring without discoverable organic cause.  Such a diagnosis is probative evidence against any association with medications.    

In sum, while the Veteran is presumed to have been exposed to herbicides in service, none of the claimed conditions is presumed to be associated with such exposure and a preponderance of the evidence is against any actual relationship between the current essential hypertension, renal-cell carcinoma, prostatic enlargement, and asthma/dyspnea, and such exposure.  Moreover, the Veteran does not contend that any of the claimed disorders began in service.  

The Board's conclusion is that service connection for the claimed hypertension, renal cancer, prostatic disorder, and respiratory disorder, is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.

Increased Rating 

The current appeal arises from a claim received at the RO on April 27, 2010.  In the January 2011 rating decision, the RO granted service connection and assigned an initial rating of 10 percent for PTSD, pursuant to DC 9411, effective April 27, 2010.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: 

A 10 percent rating is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. 4.130, DC 9411.

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating must be based on all symptoms that affect the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 443 (1992).  Thus, in order to substantiate entitlement to the next higher 30 percent rating, the evidence must demonstrate that the Veteran's PTSD symptoms result in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The Board notes initially that, although the October 2010 VA examiner described mild symptoms, a description which is consistent with the criteria for the 10 percent rating "mild or transient symptoms," the score of 60 assigned on the Global Assessment of Functioning (GAF) is on the "moderate" scale.  A score of 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  The Board resolves the conflict between the description of mild symptoms and the GAF score indicating moderate symptoms in favor of a characterization of his symptoms as moderate.  

In this case, the Board finds that the Veteran's overall disability picture more closely approximates occupational and social functioning with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks than it does mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

In so finding, the Board notes that the symptoms reported are neither mild nor transient.  They are moderate and occur with regularity when the Veteran is in certain environments.  Specifically, he reported to the October 2010 VA examiner that he was uncomfortable in crowded places, he felt distant and cut off from friends, and he did not feel close to anyone.  He also reported difficulty concentrating.  He testified that he did not like anybody to get behind him and got up at night to check the back yard.  He placed no restrictions as to frequency of these symptoms.  These do not appear to be transient symptoms which only impact the Veteran during periods of significant stress, but are more or less present at all times.    

The Board also notes that the symptoms are present despite medication and are not completely controlled by medication.  While the Veteran reported to the VA examiner that the medication he was prescribed had helped in managing his symptoms in helping him to feel calm, and in controlling his temper, the medication clearly did not control all of his symptoms as discussed above.  In sum, the criteria for a 30 percent rating are more nearly approximated than are those for the 10 percent rating.  To that extent, the appeal is granted.  

The Board also finds that the criteria for a rating at the 50, 70, or 100 percent level are not met, and are not more nearly approximated than those for the 30 percent rating.  In so finding, the Board notes that the Veteran has not described any reduction in reliability and productivity associated with his PTSD.  On examination in October 2010, he was oriented in all spheres, his speech was normal, his thoughts were logical and coherent, there was no evidence of a thought disorder, and his insight and judgment were found to be fair.  

The Veteran reported a difficulty concentrating, and that he was not able to multitask.  He also reported that, if he read something, he could not remember what he read.  While the Board acknowledges that this may have an impact on productivity, this must be balanced against the examiner's finding that the Veteran's memory was normal.  Moreover, to the extent of any decrease in productivity resulting from his difficulty concentrating, the Board finds that there is not also a decrease in reliability, which is also required for a 50 percent rating.  

Regarding the 70 percent criteria, the examination results above establish that there was no deficiency in judgment or thinking.  While the evidence showed some difficulty concentrating, the Board finds that this does not equate to a deficiency in work especially in light of the clinical finding of normal memory.  The Veteran has not described any deficiency in family relations.  He noted that he had been married to his wife for 41 years.  

The Board of course acknowledges some impact of the Veteran's PTSD on mood.  The October 2010 VA examiner found that the Veteran did not appear depressed or anxious; although she acknowledged that he seemed to be using humor to mask some underlying anxiety and depression.  The Veteran has testified that he has a temper.  As will be discussed below, there is also some evidence of occasional suicidal ideation.  The Board notes that all rating levels would entail some impact on mood.  Here, to the extent there is a deficiency related to mood, there are not deficiencies in most areas as required for a 70 percent rating.  

The Board acknowledges a discussion of suicidal ideation in the October 2010 VA examination report, occurring at times, but with no active intent past or present.  The Veteran reported that he dealt with these thoughts by thinking of his children and family.  He had also asked his wife to hide the ammunition in their home.  The Board notes that the presence of suicidal ideation or any other symptom example listed in conjunction with the 70 percent criteria is not itself probative regarding whether the criteria are met.  

In this case, despite the presence of occasional suicidal ideation, the Veteran's PTSD symptoms have not resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Nor have they resulted in occupational and social impairment with reduced reliability and productivity.  Further, his symptoms have not resulted in total occupational and social impairment.  He is not totally socially impaired despite his symptoms of social discomfort and withdrawal.  Moreover, he is not totally impaired occupationally despite his decreased ability to concentrate.  

In sum, the Board finds that, while a 30 percent rating is warranted for the Veteran's PTSD, a rating in excess of 30 percent rating is not warranted for any portion of the period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.


Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2013), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the first Thun element is satisfied here.  All the Veteran's PTSD symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  

The schedular rating criteria, DC 9411, specifically provide for ratings based on a combination of history and clinical findings.  The Veteran's symptoms of social withdrawal, sleep impairment, irritability, difficulty concentrating, and occasional suicidal ideation are specifically included in the rating schedule, and the assigned 30 percent rating specifically rates based on the degree of occupational and social impairment, including due to specific symptomatology.  

The GAF score indicated in the DSM-IV, which reflects overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the Veteran's service-connected PTSD, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.

Veterans Claims Assistance Act of 2000

As the Board is granting service connection for liposarcoma of the right spermatic cord, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2); VAOPGCPREC 5-2004.

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA) regarding any other claim.  The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  

The Veteran provided authorization for the RO to obtain treatment records from doctors MR (pulmonary), JC (hypertension, depression, anxiety), ACG (prostate surgery, renal cancer, and testicular cancer), FB (cancer), and a private hospital (orchiectomy and nephrectomy).  The RO requested records and they have all been associated with the claims file.  He reported to the October 2010 VA examiner that there had been no treatment for psychiatric issues within the last 20 years.  

The RO has also obtained a thorough medical examination regarding PTSD, as well as a medical examination regarding the prostate, hypertension, and renal cancer claims.  Based on the diagnoses of essential hypertension, benign prostatic hypertrophy, and renal-cell carcinoma, diseases for which there is no association with herbicide exposure, etiology opinions on these claims were not necessary.  As there is no competent evidence that the Veteran's asthma/dyspnea may be related to service or to herbicide exposure, an examination is not necessary.  The Board finds that no further development of these claims is necessary to reach a decision.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2013).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the hearing, the Veteran verified that all private records had been submitted.  The Veteran's PTSD symptomatology was discussed in detail, and testimony concerning his level of impairment was elicited.  The Veteran described his assertions as to causation for the issues for which service connection is sought.  Moreover, the file was left open for 30 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.



ORDER

Service connection for liposarcoma of the right spermatic cord is granted.  

Service connection for hypertension is denied.  

Service connection for a prostate disorder is denied.

Service connection for renal cancer is denied.  

Service connection for a respiratory disorder is denied.  

A rating of 30 percent, but not higher, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

In the February 2011 notice of disagreement, the Veteran specifically stated "[i]f any claim was granted an initial or increased rating, I also wish to appeal that claim for a STILL HIGHER RATING and EARLIER EFFECTIVE DATE."  While the RO included the issue of entitlement to an increased rating for PTSD in the June 2012 statement of the case, it did not include the effective date for the grant of service connection for PTSD.

Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the agency of original jurisdiction to direct that a statement of the case be issued.  See 38 C.F.R. §19.9(c)(2013); Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issue of entitlement to an effective date earlier than April 27, 2010, for the grant of service connection for PTSD is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Issue a statement of the case pertaining to the issue of entitlement to an effective date earlier than April 27, 2010, for the grant of service connection for PTSD, and in connection therewith, provide the Veteran with appropriate notice of his appellate rights.  

The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed after receiving the statement of the case.  See 38 C.F.R. § 20.202 (2013).  

If, and only if, the Veteran perfects the appeal, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


